Citation Nr: 1737431	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for mild degenerative changes and disc space narrowing of the lumbar spine (claimed as a low back condition), secondary to a service connected left knee condition.

2. Entitlement to service connection for tibial tendonitis of the left ankle (claimed as a left ankle condition), secondary to a service connected left knee condition.

3. Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling since August 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from May 1974 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2016 Board hearing, and a transcript of the hearing has been associated with the claims file.

The issue(s) of entitlement to an increased initial rating for degenerative joint disease of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's degenerative arthritis of the low back was not shown to have manifested during active military service or within one year of separation, and the current disability is not etiologically related to such service; additionally, the Veteran's low back condition is not proximately caused or aggravated by his service connected left knee disability.

2. The Veteran's tibial tendonitis of the left ankle was not shown to have manifested during active military service and the current disability is not etiologically related to such service; additionally, the Veteran's left ankle condition is not proximately caused or aggravated by his service connected left knee disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back condition, to include as secondary to a currently service connected left knee condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2016).


2. The criteria for service connection for a left ankle condition, to include as secondary to a currently service connected left knee condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.	Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2016). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

C.  Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation.  38 C.F.R. § 3.307(a)(3). Arthritis is categorized as a chronic diseases under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309 (a).  If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).


Low back condition, secondary to a service connected left knee disability

The Veteran contends that his low back condition was aggravated by his service connected left knee disability. See August 2013 VA 9. He endorsed that his back condition is due to compensating for his left knee and due to his abnormal gait. He contends this had been a gradual process which is painful to him on a chronic and consistent basis.

In November 2016, the Veteran testified at a hearing before the undersigned VLJ. The Veteran stated that he first began having problems with his back shortly after surgery to his left knee in 2010. After the 2010 surgical procedure to his left knee, the Veteran reported that he began walking with an abnormal gait to compensate for his left knee; and as a result, he began to have problems with his back.

While the Board finds the Veteran's has fully considered his lay testimony, he does not have the medical expertise to offer an etiology opinion for his low back condition. Jandreau v. Nicholson, F.3d 1372 (Fed. Cir. 2007) at 1377.

With respect to element (1), a current disability, the Veteran has the presence of a low back condition.

In October 2010, the Veteran was afforded a VA examination for his low back condition. The Veteran described that his back pain, every 2 to 3 weeks, caused him to "stoop" and the spells of pain would generally last about 3 days. The Veteran admitted to being in a few motor vehicle accidents, but stated that he was not injured. The examiner noted that the Veteran reported back pain began 5 to 6 years prior to the examination. Review of an August 2010 x-ray revealed mild degenerative changes in the Veteran's spine with noted disc space narrowing at the lumbosacral level. The examiner opined that the Veteran's low back condition was less likely than not caused by or the result of the Veteran's left knee condition. She concluded that the noted disc narrowing of the Veteran's lumbar spine was not caused or aggravated by the Veteran's degenerative joint disease in his left knee noting that the Veteran's spine condition is the result of daily wear and tear in the functioning and activities of daily life.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran did not manifest with a low back condition in service. Therefore, direct service connection for his low back condition is not warranted. Additionally, the Veteran's mild degenerative arthritis did not manifest to a compensable degree within one year of separation; therefore, presumptive service connection for chronic arthritis is not warranted.

The Board finds that the medical evidence of record weighs against finding that the Veteran's low back disability was the result of or aggravated by the Veteran's service connected left knee disability. The Veteran's separation examination did not endorse a low back condition. The October 2010 VA examiner provided an etiology opinion that linked the Veteran's degenerative arthritis of the spine to the daily wear and tear in the functioning and activities of daily life. In the November 2016 hearing before the Board, the Veteran and his representative testified that they would submit additional medical evidence supporting aggravation of the Veteran's low back disability due to his left knee. As of yet, there is no medical evidence in the record to support the Veteran's contentions for secondary service connection for a low back disability. Without a positive etiology opinion showing that the Veteran's low back disability was caused by or aggravated by the Veteran's left knee disability, secondary service connection is not warranted.

Left ankle condition, secondary to a service connected left knee disability

The Veteran contends that his left ankle condition was aggravated by his service connected left knee disability. See August 2013 VA 9. He endorsed that he has compensated with an abnormal gait in his left ankle due to pain from his left knee.

In November 2016, the Veteran testified at a hearing before the undersigned VLJ. The Veteran stated that he first began having problems with his ankle shortly after surgery to his left knee in 2010. After the 2010 surgical procedure to his left knee, the Veteran reported that he began walking with an abnormal gait to compensate for his left knee; and as a result, he began to have problems with his left ankle.

While the Board finds the Veteran's has fully considered his lay testimony, he does not have the medical expertise to offer an etiology opinion for his left ankle condition. Jandreau at 1377 (2007).

With respect to element (1), a current disability, the Veteran has the presence of tibial tendonitis of the left ankle.

In October 2010, the Veteran was afforded a VA examination for his left ankle condition. The examiner diagnosed the Veteran with tibial tendonitis and degenerative joint disease of the left ankle. The examiner noted subjective mild tenderness of the Achilles and dorsum of the left ankle. Review of an August 2010 x-ray showed minimal degenerative changes noted at the first metatarsophalangeal joint, but were negative for any left ankle fracture. The examiner opined that the Veteran's left ankle condition was less likely than not due to the Veteran's left knee condition. She concluded that the Veteran's left knee had improved since surgery and it was less likely than not that any worsening of the left ankle would have been caused by his knee condition.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran did not manifest with a left ankle condition in service. The Board notes an August 1974 contusion to the Veteran's right Achilles area; however, no further complaints of a chronic disability were found and no evidence of any left ankle condition was noted. Therefore, direct service connection for his left ankle condition is not warranted.

The Board finds that the medical evidence of record weighs against finding that the Veteran's left ankle disability was the result of or aggravated by the Veteran's service connected left knee disability. The Veteran's separation examination did not endorse a left ankle condition. The October 2010 VA examiner provided an etiology opinion that 4 months after surgery, the Veteran's left knee improved; and therefore, it was unlikely that an improved knee would cause a worsening of the left ankle . In the November 2016 hearing before the Board, the Veteran and his representative testified that they would submit additional medical evidence supporting aggravation of the Veteran's left ankle disability due to his service connected left knee disability. As of yet, there is no medical evidence in the record to support the Veteran's contentions for secondary service connection for his left ankle. Without a positive etiology opinion showing that the Veteran's left ankle disability was caused by or aggravated by the Veteran's service connected left knee disability, secondary service connection is not warranted.


ORDER

Entitlement to service connection for mild degenerative changes and disc space narrowing of the lumbar spine (claimed as a low back condition), secondary to a service connected left knee condition is denied.

Entitlement to service connection for tibial tendonitis of the left ankle (claimed as a left ankle condition), secondary to a service connected left knee condition is denied.



REMAND

Unfortunately, further development is needed prior to adjudicating the Veteran's claim for an increased rating for degenerative joint disease of the right knee.

The Veteran was service-connected for degenerative joint disease of his right knee effective August 1, 2013. In February 2014, the RO issued a rating decision which granted service connection for the right knee and assigned a disability rating of 10 percent. The Veteran appealed the decision, claiming his right knee disability should be rated higher. On his appeal form, the Veteran requested a hearing before the Board by live videoconference at a local VA office. See April 2017 VA Form 9. The appeal was certified by the DRO on May 12, 2017. See May 2017 VA Form 8.

The Veteran has not yet been afforded a BVA hearing to discuss his contentions in regard to his claim for an increased rating for degenerative joint disease of the right knee.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing for his claim for an increased rating for his right knee disability in accordance with the procedures set forth at 38 C.F.R. §§ 20.704 (a) (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


